Case 2:19-md-02901-SFC ECF No. 50-2 filed 11/20/19   PageID.392   Page 1 of 4




                        EXHIBIT 2
    Case 2:19-md-02901-SFC ECF No. 50-2 filed 11/20/19                            PageID.393   Page 2 of 4



         Dee Miles
         Consumer Fraud Section Head | Consumer Protection, Business Litigation

         Dee is the firm’s Consumer Fraud Section Head




                                             W. Daniel “Dee” Miles, III
                                 Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
                                   218 Commerce Street | Montgomery, AL 36104
                                    Dee.Miles@beasleyallen.com | 800-898-2034

                                            SUMMARY OF QUALIFICATIONS


•   Specific appointments as lead or co-lead counsel in MDLs and or class actions to-date:
    o In re: Reciprocal of America (ROA) Sales Practices Litigation, United States District Court
       for the Western District of Tennessee MDL No. 1551, selected co-lead by Judge J. Daniel
       Breen;
    o In re: American General Life and Accident Insurance Company Industrial Life Insurance
       Litigation, United States District Court for the District of South Carolina MDL No. 1429,
       selected co-lead by Judge Cameron Currie; and
    o In re: Dollar General Corp. Fair Labor Standard Acts Litigation, United States District Court
       for the Northern District of Alabama MDL No. 1653, selected co-lead by Judge U. W.
       Clemon;
    o In re: Banner Life Insurance Company Litigation, United States District Court for the District
       of Maryland 1:16-CV-00192-RDB, selected co-lead by Judge Richard D. Bennett;
    o In re: Polaris Industries, Inc. and Polaris Sales Inc. United States District Court for the
       District of Minnesota 0:18-CV-00939-WMW-DTS, selected co-lead by Judge Wilhelmina M.
       Wright;
    o In re: General Motors LLC, GM 5.3 Vortec Engine, United States District Court for the
       Northern District of California 3:16-CV-07244-EMC, selected co-lead by Judge Edward M.
       Chen.
•   PSC Appointments
    o In re: Chrysler-Dodge-Jeep Eco-diesel Litigation Marketing, Sales and Practices and
       Products Liability Litigation, United States District Court for the Northern District of
       California 3:17-MD-02777-EMC, appointed by Judge Edward M. Chen to the Plaintiffs’
       Steering Committee;
    o In re: Volkswagen “Clean Diesel” Marketing, Sales and Practices and Products Liability
       Litigation, United States District Court for the Northern District of California 15-MD-2672-
       CRB, appointed by Judge Charles E. Breyer to the Plaintiffs’ Steering Committee;
    o In re: Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices, and
       Products Liability Litigation, United States District Court for the Central District of
       California Case No. 8:10-ml-02151-JVS-FMO, appointed to the Plaintiffs’ Steering
       Committee by Judge James V. Selna;
    Case 2:19-md-02901-SFC ECF No. 50-2 filed 11/20/19                PageID.394       Page 3 of 4



    o In re: Target Corporation Customer Data Security Breach Litigation, United States
         District Court for the District of Minnesota MDL No. 2522, appointed to the Plaintiffs’
         Steering Committee by Judge Paul A. Magnuson;
    o In re: The Home Depot, Inc., Customer Data Security Breach Litigation, United States
         District Court for the Northern District of Georgia MDL No. 2583 appointed to the
         Plaintiffs’ Steering Committee by Judge Thomas W. Thrash;
    o In re: Blue Cross Blue Shield Antitrust Litigation, United States District Court for the
         Northern District of Alabama MDL No. 2406, serving on the Written Submission
         Committee, Discovery Committee and Alabama Trial Team, Judge R. David Proctor; and;
    o In re: Takata Airbag Products Liability Litigation, United States District Court for the
         Southern District of Florida MDL No. 2599, serving on the discovery committee
         responsible for two auto manufacturer’s discovery, Judge Federico A. Moreno.
   Recently served as lead counsel on behalf of eight (8) separate states and their Attorneys General
    (Alabama, Alaska, Hawaii, Kansas, Louisiana, Mississippi, South Carolina and Utah) in the
    Average Wholesale Price (AWP) / Medicaid Fraud Litigation. This effort resulted in over $1.5
    billion to the states.
   Currently representing three (3) states on new litigation (Kentucky, Louisiana, and Mississippi).
   Served as lead class counsel in several class actions such as Robertson v. Liberty National Life
    Insurance Company, Gadson v. American Medical Security Insurance Company and Gouche v.
    Transamerica Life Insurance Company.
                                    PROFESSIONAL EXPERIENCE

1991-Present | Principal & Consumer Fraud Section Head
Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
    A Pioneer of consumer fraud and commercial litigation nationwide that has resulted in numerous
record-setting verdicts. In addition to representing clients in litigation, manages the entire Consumer
Fraud / Commercial Litigation Section of the firm.
    o Settled thousands of cases for clients, with settlement value exceeding $28 billion.
    o Regular guest speaker at national, regional and state seminars.
    o Author of numerous publications on consumer fraud and commercial litigation.
    o Serves as counsel to state Attorneys General all over the country on civil litigation matters,
        particularly pharmaceutical pricing issues.

1990-91 | Staff Attorney
Alabama Supreme Court; Justice Henry B. Steagall

1989-90 | Law Clerk
Hon. John M. Patterson, Judge of the Alabama Court of Criminal Appeals

1985-86 | Corporate Internal Auditor
Amsouth Banc Corporation (now “Regions Bank”)
  Case 2:19-md-02901-SFC ECF No. 50-2 filed 11/20/19                PageID.395      Page 4 of 4



                                          EDUCATION
University of Alabama at Birmingham (B.S. 1985)
Cumberland School of Law of Samford University (J.D. 1989)
Selected to study Comparative International Law, University Heidelberg, Heidelberg, Germany
(1988)
           ACCOLADES, PROFESSIONAL ASSOCIATIONS AND ADMISSIONS

 •   Lawdragon 500 Leading Lawyers                   •   Alabama Best Lawyers 2012 - 2019
 •   Super Lawyers 2007-2019                         •   Who's Who of Lawyers (Heritage
 •   AV Rated – Martindale Hubbell                       Registry)
 •   Best Lawyers In America                         •   Beasley Allen Litigator of the Year 2008
     2011-20179National Law Journal –
     “Plaintiff’s Hot List” 2014 and 2019
 •   Montgomery County Bar Association
 •   Alabama Bar Association
 •   Public Justice
 •   American Association of Justice
 •   Montgomery Trial Lawyers Association,
     Past President
 •   Alabama Law Foundation – Atticus
     Finch Society
 •   Business Alabama Magazine - Top 10
     Largest Jury Verdict Awards - 2012
 •   Alabama Association for Justice –
     Sustaining Member and Executive
     Committee Member

                               COMMUNITY INVOLVEMENT

Dee is from Homewood, Alabama, where he met his wife, the former Sandra Turnblad, while
attending Homewood High School. The two later married after they both graduated from college.
Sandra and Dee have four children, two girls and two boys. They are active members of The Holy
Spirit Catholic Church in Montgomery. The Roman Catholic Church has honored Dee and Sandra
by inducting them into the Equestrian Order of the Holy Sepulchre of Jerusalem. The order is
responsible for promoting Christianity within the Middle East and protecting the holy shrines
in that region of the world. Dee was recently promoted to Knight Grand Cross of that
charitable organization.

He is also a volunteer for the Montgomery County YMCA, and he has coached several sports
teams. He has regularly raised funds for the Boy Scouts of America, Father Walter Memorial Child
Care Center, Montgomery Catholic Schools, Catholic Social Services and several other
charitable organizations.

Dee credits his success to his faith: “My daily goal is to serve the Lord by giving generous love to
my family and hard work to our clients, in that order. Life is a constant balancing act, but if
we know the priorities of the Lord first, then our families and our work third, we can achieve
anything in life we seek.”
